On the Merits.
The attitude of the case simply presents the spectacle of a district court annulling the judgment of the Supreme Court. Is there any need of arguments or reference to authorities to demonstrate the presumptuous folly of such a proceeding? As well, and with as much grace, could a justice of the peace in the parish of Madison attempt to annuli a judgment of the district court of the parish.
The coolness with which counsel for appellee claim that power for the district judge in the premises, can only be equalled by the boldness with which the judge entered into the spirit of the venture.
The feat had not been attempted since the year 1830, when it was conceived in the case of Melan§on’s Heirs vs. Bronssard, 2d La., p. 9. Although the nullity was sued for in a direct action, and not collaterally as in the instant case, our predecessors disproved of the scheme in a very summary manner. The Court said: “The legislature has not given jurisdiction to the district court, and it cannot assume it.” To a suggestion that there was error in one of our final judgments, made in the case of Turley vs. Dreyfus, 35 Ann. 510, we answered: “We find no reason to question the correctness of our conclusions on the subject; but were it otherwise, our decree is final and beyond review—so far 'as it affects the rights of the parties to this cause. Arguments, now made, *344assailing its correctness come too late and need no further notice at our hands.”
In the present case we are thoroughly satisfied of the correctness of oui judgment which has been so unceremoniously assailed, but under a p roper sense of our duty, we must decline to enter into the arena for the purpose of defending its legal existence.
11 is, therefore, ordered that the j udgment appealed from be annulled, avoided and reversed, and that this case be remanded to the lower court for further proceedings according to law and to the views herein expressed; costs of appeal to be paid by the defendant succession, costs below to abide the final determination of the cause.
Todd, J. dissents from the decree overruling the motion to dismiss.